Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea, because one or more of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.   
1. A system comprising: 
one or more processors; and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: 
accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; 
determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence, and sex; 
analyzing the content information based on the plurality of content categories using one or more artificial intelligence techniques, wherein the analyzing of the content information comprises:
analyzing metadata associated with the content information, wherein the metadata indicate one or more of a title, a description, a director, and one or more actors; 
predicting one or more characteristics of the media item based on the analyzing of the metadata; and 
computing values for the content categories for the media item, wherein the values indicate potentially objectionable content according to the content categories; and 
generating a content advisory recommendation based on the analyzing of the content information.
The limitations “determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence, and sex;” and subsequently “analyzing the content information based on the plurality of categories” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
	The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (one or more processors) is simply linked to a particular technological environment or field of use, i.e., determining a content category for a media item such as a movie or TV program.  Clearly, the generic computer (one or more processors) does not improve the technological field because one or more computer functions are not integrated into the method steps. 
A draftsman can simply append the following computer-related functions:
1) one or more processors
2) logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors
3) using one or more artificial intelligence techniques
4) computing values for the content categories  
  	Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer.       
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements, i.e., features, limitations, steps, individually and in combination do not contribute to an inventive concept, i.e., amount to significantly more as shown below.  The inventive concept is well-known in the industry as disclosed in paragraph 2 of the specification:  
BACKGROUND 
[02] Media content shown to viewers at a movie theater or on television are typically associated with content ratings. For example, media content is typically rated on specific, defined characteristics such as violence, sexual content, etc. 
The additional elements considered individually are well-understood, routine conventional activities previously known to the industry, such as accessing content information.  
The claim limitation “generating a content advisory recommendation based on the analyzing of the content information” is post-solution activity which does not amount to more than the judicial exception because advisories/alerts/messages are well-known in the industry.  
 
The claim elements, considered individually or in combination, do not result in a new or improved method of rating media content and thus do not rise to the level of patentable subject matter.    
Claim 2 recites:
wherein the content information comprises video content and audio content.
The above does not correct the deficiencies of claim 1.
Claim 3 recites:
wherein the content information comprises captions. 
The above does not correct the deficiencies of claim 1.
Claim 4 recites:
wherein the content information comprises metadata.
The above does not correct the deficiencies of claim 1.
Claim 5 recites:
wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques. 
The above does not correct the deficiencies of claim 1 because the techniques are stated at a high level of generality.    
Claim 6 recites:
wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories.
The above does not correct the deficiencies of claim 1.
Claim 7 recites: wherein the content advisory recommendation includes at least one of a movie rating and a television rating.
The above does not correct the deficiencies of claim 1.
Claim 8 recites:
A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence, and sex; analyzing the content information based on the plurality of content categories; and generating a content advisory recommendation based on the analyzing of the content information.
Claim 8 is rejected on the same basis as claim 1:
Claim 9 is rejected on the same basis as claim 2. 
Claim 10 is rejected on the same basis as claim 3
Claim 11 is rejected on the same basis as claim 4
Claim 12 is rejected on the same basis as claim 5
Claim 13 is rejected on the same basis as claim 6.
Claim 14 is rejected on the same basis as claim 7.
Claim 15 recites:
A computer-implemented method comprising: accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence, and sex; analyzing the content information based on the plurality of content categories; and generating a content advisory recommendation based on the analyzing of the content information.
Claim 15 is rejected on the same basis as claim 1.  
Claim 16 is rejected on the same basis as claim 2. 
Claim 17 is rejected on the same basis as claim 3.
Claim 18 is rejected on the same basis as claim 4.
Claim 19 is rejected on the same basis as claim 5. 
Claim 20 is rejected on the same basis as claim 6.


Specification
The attempt to incorporate subject matter into this application by reference to a related application is ineffective because the serial number and the filing date are incomplete.           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar (US 10,671,854) in view of Luong (US 2011/0283311) in view of Wu (2019/0147104) in view of Jehan (US 2021/0303612) in view of Pearce (US 2020/0169787) and further in view of Song (US 2015/0188948).        
Regarding claim 1, Mahyar discloses: 
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising:
Mahyar, col 24, lines 25-35 The data storage 1020 may store computer-executable code, instructions, or the like that may be loadable into the memory 1004 and executable by the processor(s) 1002 to cause the processor(s) 1002 to perform or initiate various operations. The data storage 1020 may additionally store data that may be copied to memory 1004 for use by the processor(s) 1002 during the execution of the computer-executable instructions. Moreover, output data generated as a result of execution of the computer-executable instructions by the processor(s) 1002 may be stored initially in memory 1004, and may ultimately be copied to data storage 1020 for non-volatile storage.  

accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luong discloses:
	Luong [0122] Referring now to FIG. 9, a display screen 900 is depicted that includes an overlay 904 for presenting information on real-time media content being accessed by restricted users, in accordance with some embodiments. Information related to the real-time media content being accessed by a restricted user may be provided within the overlay. For example, the overlay may indicate the restricted user accessing the media content, the title and rating  of the media content, any access restrictions applied to the media content, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Luong for the purpose of preventing particular users to access certain media content.    

determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence and sex;  
	Luong [0085] A user may specify what kind of material should be considered objectionable by access control module 510. Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable. Furthermore, a user may specify an amount or level of objectionable material that needs to be met to trigger access restrictions. 

analyzing the content information based on the plurality of content categories using one or more artificial intelligence techniques, wherein the analyzing of the content information comprises:
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wu discloses:
	Wu abstract A method and apparatus for constructing an artificial intelligence application are provided. A specific embodiment of the method includes: acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories; analyzing the content description document to obtain a content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template; and constructing an artificial intelligence application using the operation description template and the preset interface bound to the operation description template.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Wu for the purpose of constructing an artificial intelligence application.   


analyzing metadata associated with the content information, wherein the metadata indicate one or more of a title, a description a director, and one or more actors; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Jehan discloses:
	Jehan [0077] In some embodiments, positive training examples are acquired by analyzing playlists (e.g., playlists generated by users) to identify media content items that are included in playlists related to the indirect quality. Negative training examples may be acquired in a similar manner by analyzing playlists to identify media content items included in playlists that are unrelated to the indirect quality. Additionally, or alternatively, training examples are acquired by analyzing titles or other metadata associated with the media content items; analyzing comments about the media content items on social media, or other websites or platforms. Training examples may be acquired by other methods as well such as by receiving user input via a user interface presented to a user about whether a media content item is associated with an indirect quality. Example user interfaces and methods for receiving user input about media content items are described and illustrated with respect to at least FIGS. 9 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Jehan for the purpose of acquiring training examples by analyzing titles or other metadata     associated with the media content items. 

predicting one or more characteristics of the media item based on the analyzing of the metadata; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pearce discloses: 
	Pearce [0054] In some embodiments, the media guidance application may determine to apply a content block with respect to a second user based on a profile of the second user. For example, the media guidance application may determine that the second user is prohibited from accessing content having violence. Accordingly, the media guidance application may suggest blocking access to season 6 episode 7 of “Game of Thrones” in response to determining that the media contains violence as described above. In an example, the media guidance application may generate for display content block description 302 prompting the user as to whether he or she would like to apply the content restriction.
Characteristic = violence, sexual content, see specification [0002]  
Metadata = title, description, director, actor, see specification [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Pearce for the purpose of determining that the media contains violence. 

computing values for the content categories for the media item, wherein the values indicate potentially objectionable content according to the content categories; and 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Song discloses:
	Song [0009] The present invention has been made to address the above-mentioned problems and disadvantages, and to provide at least the advantages described below. Accordingly, an aspect of the present invention provides a method and a system for adaptively blocking objectionable content.  In accordance with an aspect of the present invention, there is provided a method of a user device to block a content. The method includes receiving a policy from a profile server; receiving a content access request; determining a category where a content corresponding to the access request belongs; determining whether the determined category corresponds to a category that is set to be blocked in the policy; and blocking the content corresponding to the access request when the determined category corresponds to the category included in the policy.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Song for the purpose of determining whether the determined category corresponds to a category that is set to be blocked in the policy. 

generating a content advisory recommendation based on the analyzing of the content information.
Mahyar, col 2, lines 20-35 Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like.
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16. 

Regarding claim 2, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises video content and audio content.
	Mahyar, abstract, Systems, methods, and computer-readable media are disclosed for systems and methods for intelligent content rating determination. Example methods include determining presence of a first feature in a first frame of a video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model.

Regarding claim 3, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises captions.  
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.

Regarding claim 4, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises metadata.
	Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.

Regarding claim 5, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
	Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content summaries or synopses, chapter or section titles or descriptions, and/or other data or metadata associated with content. The text processing module(s) 340 may include one or more natural language processing modules or algorithms and may be configured to detect or determine the presence of features such as certain words or phrases, themes, sentiment, topics, and/or other features. The text processing module(s) 340 may be configured to perform semantic role labeling, semantic parsing, or other processes configured to assign labels to words or phrases in a sentence that indicate the respective word or phrase's semantic role in a sentence, such as object, result, subject, goal, etc. Semantic role labeling may be a machine learning or artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences. 
 
Regarding claim 6, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories.
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.

Regarding claim 7, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content advisory recommendation includes at least one of a movie rating and a television rating.
Mahyar, col 2, lines 15-45, Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like. In another example, television content ratings for television programs may include ratings such as "TV-Y" for appropriate for all children, "TV-Y7" for children age 7 and above, "TV-G" for suitable for all ages, "TV-PG" for some material may be unsuitable for children, "TV-14" for some material unsuitable for children under 14, "TV-MA" for programming designed to be viewed by adults or children older than 17, etc. In another example, audio content, such as music, may have content ratings such as "Parental Advisory," "Edited," and so forth to reflect the content of the audio.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar in view of Luong in view of Wu in view of Jehan in view of Pearce and further in view of Song.        
Regarding claim 8, Mahyar discloses: 
accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luong discloses:
	Luong [0122] Referring now to FIG. 9, a display screen 900 is depicted that includes an overlay 904 for presenting information on real-time media content being accessed by restricted users, in accordance with some embodiments. Information related to the real-time media content being accessed by a restricted user may be provided within the overlay. For example, the overlay may indicate the restricted user accessing the media content, the title and rating  of the media content, any access restrictions applied to the media content, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Luong for the purpose of preventing particular users to access certain media content.    

determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence and sex;  
	Luong [0085] A user may specify what kind of material should be considered objectionable by access control module 510. Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable. Furthermore, a user may specify an amount or level of objectionable material that needs to be met to trigger access restrictions. 

analyzing the content information based on the plurality of content categories using one or more artificial intelligence techniques, wherein the analyzing of the content information comprises:
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wu discloses:
	Wu abstract A method and apparatus for constructing an artificial intelligence application are provided. A specific embodiment of the method includes: acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories; analyzing the content description document to obtain a content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template; and constructing an artificial intelligence application using the operation description template and the preset interface bound to the operation description template.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Wu for the purpose of constructing an artificial intelligence application.   


analyzing metadata associated with the content information, wherein the metadata indicate one or more of a title, a description a director, and one or more actors; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Jehan discloses:
	Jehan [0077] In some embodiments, positive training examples are acquired by analyzing playlists (e.g., playlists generated by users) to identify media content items that are included in playlists related to the indirect quality. Negative training examples may be acquired in a similar manner by analyzing playlists to identify media content items included in playlists that are unrelated to the indirect quality. Additionally, or alternatively, training examples are acquired by analyzing titles or other metadata associated with the media content items; analyzing comments about the media content items on social media, or other websites or platforms. Training examples may be acquired by other methods as well such as by receiving user input via a user interface presented to a user about whether a media content item is associated with an indirect quality. Example user interfaces and methods for receiving user input about media content items are described and illustrated with respect to at least FIGS. 9 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Jehan for the purpose of acquiring training examples by analyzing titles or other metadata     associated with the media content items. 

predicting one or more characteristics of the media item based on the analyzing of the metadata; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pearce discloses: 
	Pearce [0054] In some embodiments, the media guidance application may determine to apply a content block with respect to a second user based on a profile of the second user. For example, the media guidance application may determine that the second user is prohibited from accessing content having violence. Accordingly, the media guidance application may suggest blocking access to season 6 episode 7 of “Game of Thrones” in response to determining that the media contains violence as described above. In an example, the media guidance application may generate for display content block description 302 prompting the user as to whether he or she would like to apply the content restriction.
Characteristic = violence, sexual content, see specification [0002]  
Metadata = title, description, director, actor, see specification [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Pearce for the purpose of determining that the media contains violence. 

computing values for the content categories for the media item, wherein the values indicate potentially objectionable content according to the content categories; and 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Song discloses:
	Song [0009] The present invention has been made to address the above-mentioned problems and disadvantages, and to provide at least the advantages described below. Accordingly, an aspect of the present invention provides a method and a system for adaptively blocking objectionable content.  In accordance with an aspect of the present invention, there is provided a method of a user device to block a content. The method includes receiving a policy from a profile server; receiving a content access request; determining a category where a content corresponding to the access request belongs; determining whether the determined category corresponds to a category that is set to be blocked in the policy; and blocking the content corresponding to the access request when the determined category corresponds to the category included in the policy.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Song for the purpose of determining whether the determined category corresponds to a category that is set to be blocked in the policy. 

generating a content advisory recommendation based on the analyzing of the content information.
Mahyar, col 2, lines 20-35 Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like.
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16. 

Regarding claim 9, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises video content and audio content.
Mahyar, abstract, Systems, methods, and computer-readable media are disclosed for systems and methods for intelligent content rating determination. Example methods include determining presence of a first feature in a first frame of a video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model.

Regarding claim 10, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises captions.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.

Regarding claim 11, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises metadata.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.

Regarding claim 12, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
	Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content summaries or synopses, chapter or section titles or descriptions, and/or other data or metadata associated with content. The text processing module(s) 340 may include one or more natural language processing modules or algorithms and may be configured to detect or determine the presence of features such as certain words or phrases, themes, sentiment, topics, and/or other features. The text processing module(s) 340 may be configured to perform semantic role labeling, semantic parsing, or other processes configured to assign labels to words or phrases in a sentence that indicate the respective word or phrase's semantic role in a sentence, such as object, result, subject, goal, etc. Semantic role labeling may be a machine learning or artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences.
  
Regarding claim 13, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories.
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.

Regarding claim 14, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song      discloses wherein the content advisory recommendation includes at least one of a movie rating and a television rating.
Mahyar, col 2, lines 15-45, Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like. In another example, television content ratings for television programs may include ratings such as "TV-Y" for appropriate for all children, "TV-Y7" for children age 7 and above, "TV-G" for suitable for all ages, "TV-PG" for some material may be unsuitable for children, "TV-14" for some material unsuitable for children under 14, "TV-MA" for programming designed to be viewed by adults or children older than 17, etc. In another example, audio content, such as music, may have content ratings such as "Parental Advisory," "Edited," and so forth to reflect the content of the audio.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar in view of Luong in view of Wu in view of Jehan in view of Pearce and further in view of Song.        
Regarding claim 15, Mahyar discloses: 
accessing content information associated with a media item, wherein the content information comprises one or more of a title, a synopsis, and an existing content rating; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luong discloses:
	Luong [0122] Referring now to FIG. 9, a display screen 900 is depicted that includes an overlay 904 for presenting information on real-time media content being accessed by restricted users, in accordance with some embodiments. Information related to the real-time media content being accessed by a restricted user may be provided within the overlay. For example, the overlay may indicate the restricted user accessing the media content, the title and rating  of the media content, any access restrictions applied to the media content, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Luong for the purpose of preventing particular users to access certain media content.    

determining a plurality of content categories based on the content information, wherein the plurality of content categories comprises one or more of language, violence and sex;  
	Luong [0085] A user may specify what kind of material should be considered objectionable by access control module 510. Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable. Furthermore, a user may specify an amount or level of objectionable material that needs to be met to trigger access restrictions. 

analyzing the content information based on the plurality of content categories using one or more artificial intelligence techniques, wherein the analyzing of the content information comprises:
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wu discloses:
	Wu abstract A method and apparatus for constructing an artificial intelligence application are provided. A specific embodiment of the method includes: acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories; analyzing the content description document to obtain a content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template; and constructing an artificial intelligence application using the operation description template and the preset interface bound to the operation description template.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Wu for the purpose of constructing an artificial intelligence application.   


analyzing metadata associated with the content information, wherein the metadata indicate one or more of a title, a description a director, and one or more actors; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Jehan discloses:
	Jehan [0077] In some embodiments, positive training examples are acquired by analyzing playlists (e.g., playlists generated by users) to identify media content items that are included in playlists related to the indirect quality. Negative training examples may be acquired in a similar manner by analyzing playlists to identify media content items included in playlists that are unrelated to the indirect quality. Additionally, or alternatively, training examples are acquired by analyzing titles or other metadata associated with the media content items; analyzing comments about the media content items on social media, or other websites or platforms. Training examples may be acquired by other methods as well such as by receiving user input via a user interface presented to a user about whether a media content item is associated with an indirect quality. Example user interfaces and methods for receiving user input about media content items are described and illustrated with respect to at least FIGS. 9 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Jehan for the purpose of acquiring training examples by analyzing titles or other metadata     associated with the media content items. 

predicting one or more characteristics of the media item based on the analyzing of the metadata; 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pearce discloses: 
	Pearce [0054] In some embodiments, the media guidance application may determine to apply a content block with respect to a second user based on a profile of the second user. For example, the media guidance application may determine that the second user is prohibited from accessing content having violence. Accordingly, the media guidance application may suggest blocking access to season 6 episode 7 of “Game of Thrones” in response to determining that the media contains violence as described above. In an example, the media guidance application may generate for display content block description 302 prompting the user as to whether he or she would like to apply the content restriction.
Characteristic = violence, sexual content, see specification [0002]  
Metadata = title, description, director, actor, see specification [0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Pearce for the purpose of determining that the media contains violence. 

computing values for the content categories for the media item, wherein the values indicate potentially objectionable content according to the content categories; and 
Mahyar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Song discloses:
	Song [0009] The present invention has been made to address the above-mentioned problems and disadvantages, and to provide at least the advantages described below. Accordingly, an aspect of the present invention provides a method and a system for adaptively blocking objectionable content.  In accordance with an aspect of the present invention, there is provided a method of a user device to block a content. The method includes receiving a policy from a profile server; receiving a content access request; determining a category where a content corresponding to the access request belongs; determining whether the determined category corresponds to a category that is set to be blocked in the policy; and blocking the content corresponding to the access request when the determined category corresponds to the category included in the policy.
Content categories = language, violence, sex, see specification [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar to obtain above limitation based on the teachings of Song for the purpose of determining whether the determined category corresponds to a category that is set to be blocked in the policy. 

generating a content advisory recommendation based on the analyzing of the content information.
Mahyar, col 2, lines 20-35 Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like.
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16. 

Regarding claim 16, the combination of the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises video content and audio content.
Mahyar, abstract, Systems, methods, and computer-readable media are disclosed for systems and methods for intelligent content rating determination. Example methods include determining presence of a first feature in a first frame of a video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model. 

Regarding claim 17, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises captions.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.

Regarding claim 18, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the content information comprises metadata.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies. 

Regarding claim 19, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content summaries or synopses, chapter or section titles or descriptions, and/or other data or metadata associated with content. The text processing module(s) 340 may include one or more natural language processing modules or algorithms and may be configured to detect or determine the presence of features such as certain words or phrases, themes, sentiment, topics, and/or other features. The text processing module(s) 340 may be configured to perform semantic role labeling, semantic parsing, or other processes configured to assign labels to words or phrases in a sentence that indicate the respective word or phrase's semantic role in a sentence, such as object, result, subject, goal, etc. Semantic role labeling may be a machine learning or artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences.  

Regarding claim 20, the combination of Mahyar, Luong, Wu, Jehan, Pearce and Song discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant Argues: 
Applicant on page 6 argues:
Applicant respectfully submits that it is not possible for a person to perform this step as claimed.  For example, a person would not be able to perform an analysis of content information using artificial intelligence techniques as a mental process or with pen and paper.  Applicant respectfully submits the added feature as claimed amounts to significantly more than an abstract idea.  
Examiner Responds:
Examiner is not persuaded.  
The specification does not provide a specific and deliberate definition of artificial intelligence.  During examination, examiners are required to give claim language its broadest reasonable interpretation in light of the specification.  As the specification does not define artificial intelligence, the Microsoft Computer Dictionary, fifth Edition was referenced regarding artificial intelligence.       
Artificial Intelligence is a branch of computer science concerned with enabling computers to simulate such aspects of human intelligence as speech recognition, deduction, inference, creative response, the ability to learn from experiences and the ability to make inferences given incomplete information.   
Artificial intelligence simulates human intelligence.  Simulating does not imply that artificial intelligence in any way, shape or form exceeds human intelligence.  As one skilled in the art should recognize, based on above capabilities of human intelligence, it is possible to perform the following steps by human intelligence:
1) analyzing metadata associated with the content information, wherein the metadata indicates one or more of a title, a description, a director, and one or more actors;
 2) predicting one or more characteristics of the media item based on the analyzing of the metadata 
NOTE: characteristics may be violence and/or sex, per specification [0002]     
3) computing, i.e., deducing/inferring, values for the content categories for the media item, wherein the values indicate potentially objectionable content according to the content categories
NOTE: content category may be language, violence and/or sex, see specification [0024] 

The following disclosure in the specification, clearly supports above arguments by the examiner. 
[0002] Media content shown to viewers at a movie theater or on television are typically associated with content ratings. For example, media content is typically rated on specific, defined characteristics such as violence, sexual content, etc. Example content ratings for movies may include G, PG, PG-13, R, etc. Example content ratings for television may include, for example, TV-G, TV-PG, TV-14, TV-MA, etc. Content rating information is typically created manually by a person who is involved in the production or distribution of the media content, which results in subjective ratings. 

Furthermore, per above STEP 2A Prong 2 analysis of the 35 USC 101 rejection, a draftsman can simply append the following computer-related functions to method steps which are well-known and expected in the industry.  
1) one or more processors
2) logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors
3) using one or more artificial intelligence techniques
4) computing values for the content categories  
The claim does not recite additional elements that integrate the judicial exception into a practical application.  

The claim amendments are rejected over new prior art in above rejections of independent claims 1, 8 and 15. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161